Filed 10/1/15 P. v. Ramirez CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140980
v.
JESSE RAMIREZ,                                                       (Alameda County
                                                                     Super. Ct. No. 89032231A)
         Defendant and Appellant.


         Jesse Ramirez is the subject of a mental health conservatorship under the
Lanterman-Petris-Short Act (Welf. & Inst. Code, §§ 5000 et seq., 5350 et seq.) (the
Murphy conservatorship). Ramirez contends the evidence is insufficient to support the
authorization for the conservator to require him to submit to treatment. We shall dismiss
the appeal as moot.
         This is the second time Ramirez’s Murphy conservatorship has been before us. In
Ramirez’s prior appeal (People v. Ramirez (July 31, 2014, A138461) [nonpub. opn.]
(Ramirez I)), we affirmed in part and reversed in part an order appointing a conservator.
We quote from our opinion in Ramirez I:
                                    I. MURPHY CONSERVATORSHIP
         Pursuant to Penal Code section 1367, a criminal defendant who is mentally
incompetent, that is, unable to understand the nature of the proceedings or assist counsel
in the defense, cannot be tried. Under our state’s statutory scheme in such cases, “[a]
defendant who, as a result of a mental disorder, is adjudged not competent to stand trial
on a felony charge may be committed to a state hospital for no more than three years.


                                                             1
([Pen. Code,] §§ 1367, subd. (b), 1370, subds. (a), (c); People v. Karriker (2007)
149 Cal.App.4th 763, 780 [(Karriker)].) If, at the end of the three-year period, the
medical staff determines there is no substantial likelihood the defendant will regain
mental competence in the foreseeable future, the defendant must be returned to the court
for further proceedings. [Citations.] The three-year period under section 1370,
subdivisions (a) and (c), applies to the aggregate of all commitments for treatment for
incompetency regarding the same charges. [Citation.] [¶] Once an incompetent
defendant has been committed for the maximum commitment period, if it appears to the
court that the defendant is ‘gravely disabled,’ the court shall order the conservatorship
investigator to initiate a ‘Murphy conservatorship.’ (People v. Karriker, supra,
149 Cal.App.4th at pp. 775–777, 781; see [Pen. Code,] § 1370, subd. (c)(2); Welf. & Inst.
Code, § 5008, subd. (h)(1)(B).) The court may impose a Murphy conservatorship if it
finds the defendant, as a result of a mental disorder, ‘ “represents a substantial danger of
physical harm to others.” ’ [Citations.] Alternatively, the court can dismiss the charges
and order the defendant released, without prejudice to the initiation of alternative
commitment proceedings under the Lanterman-Petris-Short Act. [Citations.]” (People v.
Reynolds (2011) 196 Cal.App.4th 801, 806, fn. omitted.)
       Such a conservatorship automatically terminates after one year; if the conservator
determines a conservatorship is still required at that point, the conservator may petition
the superior court for reappointment for another one-year period. (Welf. & Inst. Code,
§ 5361; Karriker, supra, 149 Cal.App.4th at p. 778.)
                                     II. BACKGROUND
       Ramirez was charged with three counts of arson: two counts of arson in that he
caused to be burned separate structures on Telegraph Avenue in Berkeley (Pen. Code,
§ 451, subd. (c)), and one count of arson of property of another in that he burned or
caused to be burned property on Telegraph Avenue in Berkeley (Pen. Code, § 451,




                                              2
subd. (d)).1 According to a report prepared by Ramirez’s conservator, these events took
place in 2006, and in 2007 Ramirez was found incompetent to stand trial and hospitalized
at Napa State Hospital. In 2008, the hospital concluded that, due to the cumulative
effects of schizophrenia and brain damage, he remained incompetent to stand trial, and
recommended a conservatorship. In 2009, Ramirez was evaluated and found to be both
incompetent and dangerous and placed on a Murphy conservatorship. The
conservatorship was renewed in 2010 and 2011. [We end our quotation from Ramirez I.]
       The Murphy conservatorship was again renewed in 2013, and the resulting order
was the subject of the appeal in Ramirez I. Ramirez made three main claims there. First,
he argued that the evidence did not support the finding that he was gravely disabled for
purposes of section 5008, subdivision (h)(1)(B), because it did not show the crimes of
which he was accused involved death, great bodily harm, or a serious threat to a person’s
physical well-being. We concluded that because this issue had necessarily been decided
against Ramirez when the Murphy conservatorship was first established, the doctrine of
collateral estoppel barred him from relitigating it.
       Second, Ramirez contended the evidence did not support the trial court’s grant of
authority to require him to submit to care related to his grave disability, including the
authority to consent to the use of psychotropic medications. We concluded the evidence
was ample to support the order.
       Third, Ramirez contended the evidence did not support the order to the extent it
allowed the conservator to authorize routine medical treatment. On the record before us
at that time, we agreed with Ramirez and reversed the order to that extent.
       While Ramirez I was pending, the conservator filed another petition for
reappointment, and a hearing on the petition took place on January 29, 2014. The trial
court extended the Murphy conservatorship. Among its findings, the court found that


       1
        The record on appeal does not contain the records of the underlying case. This
summary of the charges is based on statements made by the trial court, apparently while
reviewing the charging document.


                                              3
Ramirez faced charges involving death, great bodily harm, or serious threat to the
physical well-being of another person; that by reason of his mental disorder, he
represented a substantial danger of physical harm to others; and that by reason of his
mental disorder, he was incompetent to give or withhold informed consent regarding
treatment with psychotropic medication and to refuse or consent to medical or surgical
treatment unrelated to his mental disorder. The court therefore gave the conservator
authority to require Ramirez “to receive treatment related specifically to remedying or
preventing the recurrence of [his] grave disability, including giving consent to the use of
psychotropic medications, and . . . the authority to authorize routine medical treatment.”
This order is the subject of the current appeal.
                              III.    THE APPEAL IS MOOT
       Ramirez filed his opening brief in this appeal before we issued our decision in
Ramirez I, and he raised the same three issues that he had in his first appeal. In his reply
brief, he conceded that our opinion in Ramirez I disposed of his contention that he was
not gravely disabled for purposes of Welfare and Institutions Code section 5008,
subdivision (h)(1)(B), but continued to maintain that the evidence presented at the most
recent hearing did not support the grant of authority to authorize both routine medical
treatment and treatment related to his grave disability.
       The order provided that the conservator’s appointment would automatically
terminate on December 2, 2014. With that in mind, we asked the parties to submit
supplemental briefing on the question of whether the appeal is moot. Having considered
the supplemental briefs, we shall now dismiss the appeal as moot.
       “Even if a conservatorship terminates prior to appellate review, the appeal is not
moot if it raises issues that are capable of repetition yet avoiding review. [Citation.] In
addition, the continuing stigma of wrongful commitment, which continues even after the
commitment has ceased, is grounds for entertaining an appeal.” (Conservatorship of
Carol K. (2010) 188 Cal.App.4th 123, 133.) In that case, “[t]he issue is not moot,
because ‘ “ collateral consequences remain even after the conservatorship has been
terminated.” [Citations.]’ [Citation.]” (Ibid.) Moreover, it may be appropriate to


                                              4
consider an otherwise moot appeal where it raises a question of general interest that is
likely to reappear in the future. (Conservatorship of Manton (1985) 39 Cal.3d 645, 647,
fn. 1.)
          In Ramirez I, we noted that the conservatorship at issue had expired and the appeal
was therefore technically moot, but considered the appeal on the merits because it raised
“issues that are capable of recurring, yet evading review because of mootness.”
(Conservatorship of George H. (2008) 169 Cal.App.4th 157, 161, fn. 2.) The different
procedural stance of the case now persuades us to reach a different conclusion with
respect to this appeal.
          First, in Ramirez I, we disposed of one of the issues in the current appeal—
whether Ramirez was gravely disabled—and gave the trial court guidance on the question
of the propriety of authorizing the conservator to require Ramirez to submit to both
routine medical treatment and treatment of his grave disability. At the time the court
made the order before us now, we had not yet issued our opinion in Ramirez I. In any
further proceedings, the parties and the court will take our decision into account and, as a
result, the issues raised in any future appeal will differ from those in this appeal.
          Nor do any of the other exceptions to mootness apply here. Because Ramirez was
the subject of a conservatorship continuously since 2009, he is unlikely to suffer
additional stigma from the most recent renewal of the conservatorship. (See
Conservatorship of Carol K., supra, 188 Cal.App.4th at p. 133.) And the appeal does not
raise issues of general interest that are likely to reappear. (Conservatorship of Manton,
supra, 39 Cal.4th at p. 647.)
          Finally, the Attorney General has informed us that no petition to extend Ramirez’s
commitment was filed when the conservatorship expired in December 2014. Although
Ramirez’s counsel, in his letter brief, states that it was his understanding that Ramirez
“has not been released,” he acknowledges that the appeal is technically moot.
          In the circumstances, it does not appear to us that we can grant Ramirez any
effective relief, and none of the bases to consider an otherwise moot appeal are applicable
here.


                                               5
                           IV. DISPOSITION
The appeal is dismissed.




                                6
                                _________________________
                                Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                            7